N.A., 130 Nev.      , 334 P.3d 408 (2014), this court held that a common-
                 interest community association's NRS 116.3116(2) superpriority lien has
                 true priority over a first security interest and that the association may
                 nonjudicially foreclose on that lien. We also explained that an association
                 may not waive its right to a priority position for the association's
                 superpriority lien. Id. at , 334 P.3d at 419.
                               It is so ORDERED.




                          gekg4.                             A"—\44■t       c
                                                                        662-4

                 Pickering                                 Hardesty



                 Parraguirre



                 Cherry
                       Chrza                                                            ,J.




                 cc:   Cooper Coons Ltd.
                       Akerman LLP/Las Vegas
                       Clerk, United States District Court for the District of Nevada




SUPREME COURT
      OF
    NEVADA
                                                      2
(0) I 947A 40P